DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
                                                             Status of the Claims
3.	Claims 1-4, 6-19 are currently pending. This office action is in response to the amendment filed on 04/14/2022. 
Election/Restrictions
4.	Claim 1 is  directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8-12, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
                                                    EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Christopher Brown on 05/27/2022.
The application has been amended as follows: 
Claim 10 is amended such that the phrase “the copolymer in the composition” is changed to “a block copolymer in the block copolymer layer”.
Claim 12 is amended such that the phrase “the copolymer in the composition” is changed to “a block copolymer in the block copolymer layer”.
Claims 15-16 are cancelled. 
                                                                         Reasons for Allowance
6.	Claims 1-4, 6-14, and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art of record of GB ‘098 (GB 1439098) and Arimura (JP 2005-048088 A; all citations refer to the English language machine translation which is provided). 
GB ‘098 teaches a composition that comprises a copolymer having from 30 to 85 % by weight of a monomer that can be p-tert butyl styrene corresponding to the claimed unit structure A, 5 to 60 % by weight of an acrylic acid ester having 1 to 12 carbon atoms in the alcohol part or a methacrylic ester containing from 2 to 12 carbon atoms in the alcohol part corresponding to the claimed unit structure C, and 10 to 30% by weight of a hydroxyalkyl ester or (meth)acrylic acid containing 2 to 4 carbon atom is in the hydroxyalkyl group corresponding to the claimed unit structure D  (pg 2 lines 10-30).  Additionally from 50 to 100 mol % of the free hydroxyl group of the hydroxyalkyl ester of (meth)acrylic acid have be reacted with  at least one aliphatic or cylco aliphatic dicarboxylic acid anhydride resulting in an acid group (pg 2 lines 20-30), which would also be considered to provide a structure of the claimed units structure D as both the OH group and the carboxylic acid group would be considered to be crosslink forming groups and the reaction of a dicarboxylic acid anhydride with an OH group would result in an COOH group being formed. 
GB ‘098 additionally teaches that the first monomer unit which can be p-tertbutyl styrene can be other aromatic monomers such as styrene alpha methylstyrene, or chlorostyrene and can be mixture thereof (pg 2 lines 10-20).
GB ‘098 does not teach or fairly suggest the claimed polymer where there is an additional aromatic monomer of unit structure (B) which is one of the formula of (4-1) or (4-2) which can not include alpha methyl styrene or chlorostyrene. 
Arimura teaches a specific copolymer having a structure of (paragraph 0045-0046)

    PNG
    media_image1.png
    160
    638
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    153
    154
    media_image2.png
    Greyscale

In general Arimua teaches a broad indication of a copolymer for which the specific polymer indicated above picks preferred monomer units and teaches that each of the subscripts of the monomers is a degree of polymerization and that p is from 1 to 1000 (paragraph 0026), q is from 0 to 1000 (paragraph 0029), r is from 0 to 1000 but preferably r is 1 or more (paragraph 0032), x is from 1 to 1000 (paragraph 0036) and y is from 0 to 1000 (paragraph 0039) and the total number of polymerization of the formula as a whole discounting the crosslinker is from 4 to 1000 (paragraph 0040).  It should be noted that an additional crosslinked monomer is indicated to be present in an amount of t of from 1 to 200  (paragraph 0043). 
	Arimua does not teach or fairly suggest the claimed copolymer where the copolymer has a monomer unit including a crosslinkable group which is one of the particularly indicated crosslinkable groups of a hydroxy group, an epoxy group, a protected hydroxy group, or a protected carboxyl group. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Claims 1-4, 6-14, and 17-19 are allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763